Appeal by defendant from a judgment of the Supreme Court, Suffolk County, rendered November 3, 1976, convicting him of assault in the second degree, after a nonjury trial, and imposing a sentence of 30 days’ imprisonment and 5 years’ probation. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to a sentence of intermittent imprisonment for a period of 30 days, to be served on four consecutive weekends from 8:00 a.m. Saturday until 6:00 p.m. Sunday, and probation for an additional 4 years and 11 months. As so modified, judgment affirmed and case remitted to the Supreme Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated herein (see Penal Law, § 60.05, subd 4; § 85.00). Hopkins, J. P., Margett, Rabin and Shapiro, JJ., concur.